Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a final action in response to communications filed on 12/24/2020.
Claims 1, 10 and 19 have been amended. Claims 2, 3, 9,11, 12 and 18 have been cancelled. Claims 1, 4-8, 10, 13-17 and 19 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues that,” The present invention is feedback gathering mechanism into a captive-portal system provided over a radio wireless local area network. It is the epitome of an example of technical non-abstract claim. The elements of the captive-portal system provided by port-based multitenancy router in the radio wireless local area network are now explicitly stated in the claims by way of amendment. The claims now traverse the present rejection. “
	Merely adding generic computer components does not automatically take a claim out of abstraction. Here, the additional elements of a captive portal system comprising a port-based multitenancy router in a radio wireless LAN, a user computing device 
	Further, there is no support in the Specification or otherwise provided by Applicant that demonstrate an improvement in a technology or a technical field. 


Claim Objection
Claim 7 is objected to for the following informalities: Claim 7 recites, “…wherein the wherein the set of…” at line 1. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4-8, 10, 13-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites linking the multiple-choice questions in a way such that the choice of answer for a question at any stage decides a subsequent question and implicitly tie the multiple-choice questions to a specified set of categories. The limitation under its broadest reasonable interpretation covers performance of the limitations in the human mind (Mental Processes but for the recitation of generic computer components (e.g. a processor and memory). For example linking question/answer to determine a subsequent questions requires analyzing data (e.g. evaluating), that can be performed in the mind using a pen and paper.  The claims is essentially providing a survey/feedback form to a user. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 10 substantially recites the subject matter of Claim 1 and also includes the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance the dependent claims are directed to more details regarding the feedback form and survey questions.  Claim 4 is directed to specified categories for the questions, Claim 5 is directed to grouping severity ranges and Claim 6 is directed to customizing severity categories. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a captive portal system over a radio wireless local network 
The step of detecting a computing device is connected to the captive portal system is data gathering activity. Providing a feedback form when internet access is momentarily paused is display functionality based on a condition. Linking the questions/answers to subsequent questions involves data analysis. Implicitly tying the questions to categories involves data analysis. The use of a port-based multitenancy router is performing generic computer functionality (e.g. network communication). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. captive portal system, port-based multitenancy router, processor, memory) are considered generic computer components performing generic 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

Claim 19 recites determining a cause of the pause of the user’s computing device access, detecting the user response to the feedback form and unpausing the access of the user’s computing device. The limitation under its broadest reasonable interpretation covers performance of the limitations in the human mind (Mental Processes but for the recitation of generic computer components (e.g. a processor and memory). For example, determining a cause of the pause and based on detecting the user response to a feedback form unpausing access involves analyzing data. (e.g. evaluating), that can be performed in the mind using a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
The judicial exception is not integrated into a practical application. Claim 19 recites the additional elements of captive portal of a radio wireless LAN, a port-based multitenancy router and a computing device for performing the limitations. The step of detecting a user’s computing device access to an internet is data gathering activity. The step of determining a cause of the pause is data analysis. The step of providing a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. captive portal system, processor, memory) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

	


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oppenheim et al. (US 2018/0343539)  in view of Tewari et al. (US .

	
Claim 1:
Openheim discloses: 
A computerized process useful for integrating a feedback gathering mechanism into a captive-portal system provided over a radio wireless local area network, comprising: (see at least ¶0089, captive portals; see also ¶0150)
with a port-based multitenancy router in the radio wireless local area network:
detecting a user's computing device is connected to the captive-portal system of the radio wireless local area network; (see at least Claim 4, plurality of client devices transmit location data to the server device; see also ¶0148-¶0149, accessing Wi-Fi )
providing a feedback form over a captive portal to the user's computing device, (see at least ¶0148- ¶0150, a captive portal page is used to conduct a survey)
wherein the user's computing device comprises a smart phone, a tablet computer, or a laptop computer, and wherein the feedback form comprises an independent mechanism that is served and displayed on the user's computing device when an Internet access via the WIFI network of the user's computing device is momentarily paused; (see at least ¶0144, user is directed to a landing page for customer survey; see also ¶0089; see also  ¶0047, computing nodes may be a mobile, laptop, tablet, smart phone, etc.)
While Oppenheim discloses the above limitations, Oppenheim does not explicitly disclose the following limitation; however, Tewari does disclose:
with a port-based multitenancy router in the radio wireless local area network: (see at least ¶0003 or ¶0029, the multitenancy router over a wireless network) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim with the port-based multitenancy router of Tewari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Oppenheim and Tewari disclose the above limitations, neither explicitly disclose the following limitations; however, Williams does disclose:
wherein the feedback form comprises a set of multiple-choice questions answerable by a user; (see at least Figure 2 and associated text, stating survey with multiple choice ratings; see also ¶0014, rating scale (e.g. multiple choice))
linking the multiple-choice questions in a way such that the choice of answer for a question at any stage decides a subsequent question; and (see at least ¶0017, follow-up questions; see also ¶0018, questions are called drill in, attributes or features, for ex if the consumer gave a low score to service a closed ended follow-up question might be what was bad about your service)
implicitly tie the multiple-choice questions to a specified set of categories. (see at least ¶0021-¶0022, creating categories; see also ¶0010)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of 

	
Claim 4:
	While Oppenheim, Tewari and Williams disclose claim 1, Oppenheim does not disclose the following limitation; however Williams does disclose:
wherein the specified set of categories are for a set of severity ranges. (see at least ¶0012-¶0013, Customer Satisfaction Ratings may be significantly lower, also key drivers could be considered categories)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim and the port based multitenancy router of Tewari with the survey question types of Williams to optimizing surveys and performing survey analysis (see ¶0003).

Claim 19:
Oppenheim discloses:
A computerized method useful for managing a captive portal of a radio wireless local area network comprising: (see at least ¶0088, captive portal)
 detecting that a user's computing device access to an Internet via the radio wireless local area network comprising a captive portal is paused; (see at least ¶0088-¶0089, user has to log in to access internet)
determining a cause of the pause of the user's computing device access; (see at 
providing for a feedback form with a captive portal, wherein a user response to the feedback form functions as a constructive login to the radio wireless local area network via the captive portal; (see at least ¶0088-¶0089, user has to log in to access internet; see also ¶0150)
detecting the user response to the feedback form; (see at least ¶0088-¶0089, user has to log in to access internet; see also ¶0150)
and unpausing the access of the user's computing device access to the Internet. (see at least ¶0088-¶0089, user has to log in to access internet; see also ¶0150)
	While Oppenheim discloses the above limitations, Oppenheim does not explicitly disclose the following limitation; however, Tewari does disclose:
with a port-based multitenancy router in the radio wireless local area network: (see at least ¶0003 or ¶0029, the multitenancy router over a wireless network) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim with the port-based multitenancy router of Tewari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 13 for a system substantially recite the subject matter of Claims 1 and 4 and are rejected based on the same rationale.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oppenheim et al. (US 2018/0343539)  in view of Tewari et al. (US 2016/0315856)  in view of Williams et al. (US 2014/0316856) further in view of Macey et al. (US 2004/0230989).
Claim 5:
While Oppenheim, Tewari and Williams disclose claim 4, and Williams further discloses positive or negative ratings for key drivers (see ¶0014), neither explicitly discloses the following limitations; however Macey does disclose:
wherein the set of severity ranges is grouped into a good-feedback category, a neutral-feedback category and bad-feedback category. (see at least ¶0058, response categories include favorable, neither, unfavorable, good, poor, etc.)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim, the port based multitenancy router of Tewari and the multiple choice responses of Williams with the response categories of Macey to provide overall ratings in customer service surveys (see ¶0003 and ¶0058).

Claim 6:
While Williams disclose claim 4, and Oppenheim further discloses by an administrator of the captive portal
wherein the set of severity categories are customizable [by an administrator of the captive portal]. (see at least ¶0058, where the various response categories implies a potential editing of the categories) 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim, the port based multitenancy router of Tewari and the multiple choice responses of Williams with the response categories of Macey to provide overall ratings in customer service surveys (see ¶0003 and ¶0058).
	Claims 14 and 15 for a system substantially recite Claims 5 and 6 and are rejected based on the same rationale.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oppenheim et al. (US 2018/0343539) in view of Tewari et al. (US 2016/0315856)    in view of Williams et al. (US 2014/0316856) further in view of Macey et al. (US 2004/0230989) further in view of Sundaresan et al. (US 2008/0256040).
Claim 7:
	While Oppenheim, Tewari, Williams and Macey disclose claim 6, Williams further discloses each topic mentioned by customer is tagged (see ¶0010), neither explicitly disclose the limitation; however, Sundaresan does disclose:
wherein the set of severity categories comprises a specified set of keywords and tags. (see at least ¶0030, extract textual phrases and apply tags; see also ¶0034)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim, 

Claim 8:
While Oppenheim, Tewari, Williams, Macey and Sundaresan disclose claim 7, William further discloses each topic mentioned by customer is tagged (see ¶0010), neither explicitly disclose the limitation; however, Sundaresan does disclose:
wherein the specified set of keywords and tags are stored and available for search and specified grouping operations. (see at least ¶0047, binary search tree)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the captive portals for surveys of Oppenheim, the port based multitenancy router of Tewari, the multiple choice responses of Williams and the response categories of Macey with the textual phrases and tags of Sundaresan to analyze user responses to determine sentiment (see ¶0030).


Claims 16 and 17 for a system substantially recite Claims 7 and 8 and are rejected based on the same rationale.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RENAE FEACHER/Primary Examiner, Art Unit 3683